Case 3:15-cr-00307-M Document 857 Filed 12/08/20 Pagelof3 PagelD 3249

Nicole Leedy #49891-177
SPC Aliceville

P.O. Box 487
Aliceville, AL. 35442 Nov. 30th, 2020

Clerk of Court o
Dallas Court/Northern District

1100 Commerce ‘R
Dallas TX 75242 .

Dear Clerk, ~ Sap

Good afternoon,

 

Attached is a motion seeking permission to file for a recommendation
by my sentencing judge to be transferred to home confinement. Please
file this on my case. And also please find a self addressed envelope
where I am seeking a document that is on my docket that I need court
file stamped. It is the last document filed RULE 36. Will you please
send me a copy of it.

Thank you so much for your time.

Sincerely,
Viprte. x, ear

Nicole Leedy.

 
Gy

   

a

49801-1729

 

. ae .

Nicole Leedy . - peo "BIRMINGHAL « 35qy

O BOX 487 ae
Satellite Prison camp ¥ DEC 2620 PR a
Aliceville, AL 35442 . .

O°
LO:
Al
9
QO
o
D
©
“a .
a
x
: N
wv
D
©
oO
oO
al
—
©
oO
a
Ni
a
3
®
i
MR
LO
©
Y
c
o
E
5
o
Oo
QA
=
MR
O°
9
O°
oO
2
LQ
“9
H
©
O

United States

~~. ~~ Recon

ete nee

: aw G !

Lato Sterns four t
oo Commeancl
ules WO 2 AA

De Lh eee thom
Pea Sh LoS Fas

eo)plfidp plo Mifasestgiada if DEH pokag hs fpf fife]

 
Case 3:15-cr-00307-M Document 857 Filed 12/08/20 Page 3of3 PagelD 3251

United States District Court
Rorthern District of Texas

Dallas Division
12/9/2020

Nicole Leedy #49891-177
BOP Aliceville FCI - Camp
PO BOX 487

Aliceville, AL 35442

Re: Your correspondence received in the U.S. District Clerk’s Office on 12/8/2020
Case No./Style: 3:15-cr-00307-M-13

The BOP is responsible for computing a defendant's sentence. Attached is the Amended
Judgment from your case. This is your most recent sentencing information. You are welcome to
use this Amended Judgment when drafting a motion for the court.

Sincerely,

Deputy Clerk - CT

 
